Exhibit 99.2 KIM AND LIM, LLC DBA PIECESMEDIA UNAUDITED STATEMENT OF OPERATIONS AND CHANGES IN MEMBERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2008 Revenues $ 690,553 Cost of revenues 543,660 Gross profit 146,893 Operating expenses–general, administrative, and marketing costs 41,786 Total operating expenses 41,786 Income from operations 105,107 Interest income, net 2,558 Income before taxes 107,665 Income taxes - Net income 107,665 Members’ equity beginning of period 264,899 Members’ equity end of period $ 372,564 KIM AND LIM, LLC DBA PIECESMEDIA UNAUDITED BALANCE SHEET AS OF
